The plaintiffs obtained a certiorari, which the defendant moved to quash because it was improvidently issued. The court allowed the motion, and the plaintiffs appealed. Upon the affidavits and record the case is this: The plaintiffs were, for several years, in possession of a tract of land, claiming it in fee and as descended from their father; and they leased it to Charles Turnage for 1845, and he took possession under his lease. On 27 January, 1845, the defendant, Smith, before a justice of the peace, instituted proceedings against Turnage under the statute for a forcible entry and detainer, and such proceedings were had thereon that on 8 February following Turnage was found guilty, and the magistrate ousted him and put Smith into possession. Immediately afterwards Turnage accepted a lease of the premises from Smith, for the residue of the year, and entered and held under it. The plaintiffs then applied for the certiorari that was issued in this case.
The court dismissed the certiorari and the plaintiffs appealed.
It is evident enough on the affidavits that the proceeding for a forcible entry and detainer in this case (39)  was a flagrant abuse of that remedy, and it is equally plain that there are gross errors in the proceedings, for which they ought to be reversed. We cannot but regret that it is not in our power to deal with the case upon its merits. But the Court is obliged to sustain the decision of his Honor, inasmuch as Turnage, who was the party, does not complain, and his original landlords cannot intervene in a criminal proceeding to which they were not parties.
PER CURIAM.                              Judgment affirmed. *Page 39